Citation Nr: 1137770	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-39 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant served on active duty from January 1985 to March 1988, and from August 1993 to August 1994.  He had additional periods of active duty for training (ACDUTRA) with the Wisconsin Army National Guard (ARNG), to include ACDUTRA periods in April 2005 and September 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In April 2011, the Board referred this case for medical expert opinion with the Veterans Health Administration (VHA).  A copy of the opinion obtained, dated May 24, 2011, was provided to the appellant in June 2011 with an opportunity to present further argument and/or evidence.  

By letter received in August 2011, the appellant submitted additional evidence in support of his claim and waived RO consideration of this evidence in the first instance.  The Board, therefore, may proceed to adjudicate this case without prejudice to the appellant.  38 C.F.R. § 20.1304(c).


FINDING OF FACT

The appellant's preexisting right shoulder disability was aggravated beyond the normal progress of the disorder as a result of injuries during periods of ACDUTRA in April 2005 and September 2006.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right shoulder disability have been met.  38 U.S.C.A. §§ 101(21) and (24), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.203, 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for aggravation of a preexisting right shoulder disability during periods of ACDUTRA in April 2005 and September 2006.

Veteran status is the first element required for a claim for disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

With respect members of the ARNG, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4).  Any individual (1) who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA for training; and (2) who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).

Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.

A service department finding that an injury occurred in the line of duty will be binding on the VA unless it is patently inconsistent with the requirements of laws administered by the VA.  38 C.F.R. § 3.1(m); see Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993).

Service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury or disease, contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection will also be presumed for certain chronic diseases, such as arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In order for the presumption to apply, the claimant must be a veteran with 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id.  See also Donnellan v. Shinseki, 24 Vet. App. 167 (2010).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.  

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record as every item of evidence does not have the same probative value.

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

The appellant served on active duty from January 1985 to March 1988, and from August 1993 to August 1994.  It is not shown or alleged that he manifested or incurred his current right shoulder disability during these periods of active service.

Rather, the record reflects that the appellant was first diagnosed with right shoulder tendonitis following a magnetic resonance imaging scan (MRI) in September 1996.  See ARNG Periodic examination reports dated March 1997 and December 2001; DA Form 7349-R dated May 1999.  Minimal degenerative joint disease (DJD) at the acromioclavicular (AC) joint was first demonstrated in January 1999.  See Marshfield Clinic/Saint Joseph's Hospital radiograph report dated September 2005.

Notably, in DA Form 7349-R's dated May 2004 and October 2004, the appellant was characterized as having a "Chronic Right Shoulder Injury."

Thus, the lay and medical evidence convincingly demonstrates that the appellant manifested right shoulder tendonitis and right AC joint DJD prior to a period of ACDUTRA in April 2005.

In pertinent part, the record reflects that the appellant incurred a line of duty right shoulder injury during a period of ACDUTRA in April 2005.  See DA Form 2173 dated April 26, 2005.  The appellant reportedly experienced a "pop" in his right shoulder when loading Howitzer shells weighing approximately 100 pounds, resulting in loss of power and dropping of the ammunition shell.  He described constant right shoulder pain with some tingling into his arm and fingers.

In May 2005, the appellant reported to a VA clinician that he was currently experiencing a type of pain that was different from his prior pain.  Examination findings were unlikely for a rotator cuff (RC) tear, and resulted in a probable diagnosis of biceps tendonitis/bursitis.

Thereafter, the appellant underwent physical therapy until July 2006.  An evaluation in August 2005 assessed a muscle sprain, rule out rotator cuff injury.  A September 2005 MRI examination was negative for a rotator cuff tear.  However, it was positive for a focal deltoid abnormality superficially and posterolaterally involving a single muscle bundle.  The etiology of this abnormality was unknown, but possibilities included trauma and neuromuscular compromise (by a peripheral denervation).  A September 2005 X-ray examination was interpreted as showing minimal DJD at the right AC joint that demonstrated no change since January 1999.  A January 2006 X-ray examination was interpreted as showing no bone or joint abnormality.  A March 2006 orthopedic progress note provided an impression of improving right shoulder pain, most likely tendinosis, with weakness.

In April 2006, the appellant was provided a profile by the Wisconsin ARNG State Surgeon limiting him from performing push-ups due to a diagnosis of right shoulder tendonitis.  The prognosis was reported as good with an expected date of recovery from 3 to 6 months.

A June 2006 orthopedic progress note indicated that the Veteran's recovery appeared to have plateaued.  His symptoms seemed to be most likely tendinosis and weakness in the right shoulder which had somewhat improved, but was not back to the point of having no symptoms.

A July 2006 physical therapy discharge summary reflected that the right shoulder demonstrated slightly reduced strength in extension and external rotation, and limited motion in flexion, extension, abduction, and external rotation when compared to the left.

The record next reflects that the appellant incurred another line of duty right shoulder injury during a period of ACDUTRA in September 2006.  See DA Form 2173 dated September 10, 2006.  The appellant was reported as experiencing pain to the right shoulder due to pressure/movement while weapon targeting.  He described pain along the right shoulder and scapula along with tingling and numbness into his arm and fingers.  He acknowledged a prior right shoulder injury, but indicated that this pain was not present prior to firing.  He was initially assessed as having a probable aggravation of his prior right shoulder injury.  The appellant was prescribed rest, light duty and Ibuprofen.  He was further advised to follow-up with his physician if pain persisted.

A December 2006 ARNG examination report indicated that the appellant had been diagnosed with right shoulder tendonitis manifested by numbness and tingling.

A January 2007 MRI examination report resulted in impressions of moderate right AC joint degenerative changes, including some areas of lucency at the AC joint, which had likely progressed since the September 2005 examination.  There was also a nonspecific 1 cm lucency at the midshaft of the right humerus.

Based upon all of this evidence, the appellant underwent VA Compensation and Pension (C&P) examination in February 2008.  The examiner reviewed the claims folder, as reflected in the recitation of the circumstances involving the injuries in April 2005 and September 2006 and resultant radiographic findings.  On examination, the Veteran's right shoulder demonstrated flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, adduction from 0 to 50 degrees, external rotation from 0 to 90 degrees and internal rotation from 0 to 90 degrees.  

Notably, for VA purposes, normal range of motion of the shoulder is flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

The VA examiner also found that there was no "DELUCA" with repetition.  This was intended to convey that the appellant did not demonstrate additional limitation of motion with repetition due to symptoms such as pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Based upon all of the above, the VA examiner diagnosed acute, intermittent tendonitis of the right shoulder with some degenerative changes of the AC joint.  The examiner initially opined that this diagnosis was at least as likely as not related to the injury/re-injury that occurred during ACDUTRA.  However, the examiner did not acknowledge the issue of aggravation of the preexisting right shoulder tendonitis and AC joint DJD.

In an addendum dated February 2008, the examiner diagnosed "acute" tendonitis of the right shoulder with a preexisting DJD of the AC joint which was not permanently aggravated by the inservice injuries.  This assessment was based upon the appellant's history and examination.  The examiner further indicated that the appellant declared having intermittent episodes of right shoulder pain with no change in his activities of daily living necessary in the interval time period.

Thereafter, the appellant argued that the VA examiner failed to acknowledge that he has experienced chronic right shoulder pain since the ACDUTRA injuries.  He further reported that his right shoulder disability did interfere with his employment activities.  His VA clinical records of treatment reflected that his right shoulder demonstrated discomfort with minimal limited range of motion (ROM).  The appellant had been prescribed Vicodin as needed (prn) for pain.

Based upon this record, the Board referred this case to the VHA for expert medical opinion.  The opinion by the Chief of Orthopedic Surgery of the San Francisco VA Medical Center, dated May 24, 2011, states as follows:

As a preface, several key points are as follows:

1. The patient's diagnoses are rotator cuff tendinitis and AC joint arthritis.  Overall, the majority of the patient's complaints appear to be attributable to rotator cuff tendinitis.  There was no specific request for an assessment of the severity of his pathology.  However, his imaging studies demonstrate no significant structural damage to his rotator cuff, and only mild degenerative changes of his AC joint.  In almost all cases, these problems are easily addressed with an expectation of full symptomatic relief.

2. The best objective data for rotator cuff pathology would be a positive MRI demonstrating rotator cuff pathology, but no such findings are documented.  Serial MRI data could also provide objective evidence for progression/worsening of his condition - again, no such findings are documented.  In the absence of a positive MRI study, the diagnosis of rotator cuff tendinitis can be made based on clinical exam and diagnostic injection, which was done in this case.  However, in the absence of abnormal MRI findings, any assessment of severity can only be based on subjective data, primarily the patient's own report of pain level and activity tolerance.  Furthermore, the absence of any rotator cuff pathology on MRI argues against significant and/or permanent structural tissue damage.

3. The natural history of rotator cuff tendinitis is highly dependent on the specific treatment.  It is common for patients with rotator cuff tendinitis to have flares in the symptoms secondary to trauma, overuse, or deconditioning of the rotator cuff muscles.  Most patients improve with physical therapy +/- steroid injection.  A subset of patients do not improve or do no improve completely.  This subset of patients often select a simple surgical procedure, arthroscopic subacromial decompression, which has a very high success rate in the patient population.

4. The best objective data for AC joint arthritis is radiography or other imaging studies that confirm this diagnosis.  However, clinical examination is central to the diagnosis of symptomatic AC joint arthritis as many patients have asymptomatic AC joint arthritis.  Clinical diagnosis can be made with good accuracy based on provocative testing and direct palpation, as was done for this patient.  The natural hx of AC joint arthritis is unpredictable; however, it is largely analogous to the degeneration of other joints in that "healing" is not possible and gradual progression would be expected.

Below are responses to the specific questions raised in your letter to Dr. [N].

A. "whether the appellant's preexisting right shoulder tendonitis permanently worsened in service as a result of the ACDUTRA injuries in April 2005 and September 2006"

While there is no completely objective data (eg. positive MRI evidence) to support the patient's claim, the record does confirm that the patient reported: a) injuries that could reasonably be associated with a worsening of his shoulder pain; b) increased pain that is consistent with shoulder tendonitis; and, c) decreased functional capacity that is consistent with shoulder tendinitis.  Therefore, one could reasonably conclude that the ACDUTRA injuries did worsen the patient's assertions, documentation of physical exam findings consistent with the diagnosis, and documentation of a response to physical therapy consistent with what could be expected.  A more challenging question is whether the worsening of his symptoms is permanent or temporary.  In my opinion, it is likely that additional treatment, including at most a relatively minor surgery (arthroscopic decompression), has an extremely high likelihood of resolving patient's symptoms.  Based on the availability of highly effective treatment options and absence of identified structural damage on MRI, I do not consider his condition to be permanently worsened if optimal treatment is provided.  In the absence of additional treatment, it is quite possible that he will have persistent or intermittent activity-related shoulder pain.

B. "and, if so, whether such worsening is beyond the natural progression of the disorder?"

Based on the sudden increase in pain after each of the ACTDUTRA [sic] injuries, it is more likely than not that those injuries did alter the natural progression of his shoulder disorder in that he developed pain that he did not have prior to those injuries.  Increased pain after minor trauma is common in patients with an underlying diagnosis of rotator cuff tendinitis.  However, based on the mechanisms of injury and negative MRI, it is highly unlikely that those injuries resulted in any structural damage to his shoulder that would affect the longer-term natural progression of the disorder.

C. "whether the appellant's preexisting right shoulder AC joint DJD permanently worsened in service as a result of the ACDUTRA injuries in April 2005 and September 2006"

The ACDUTRA injuries are not consistent with mechanism that would be thought to worsen AC joint DJD.  It is highly unlikely that the ACDUTRA injuries worsened his pre-existing AC joint DJD.

D. "and, if so, whether such worsening is beyond the natural progression of the disorder"

The ACDUTRA injuries are not consistent with a mechanism that would be thought to worsen AC joint DJD.  It is highly unlikely that the ACDUTRA injuries worsened his pre-existing AC joint DJD.  Any worsening should be attributed to the natural progression of the disorder.

Thereafter, in August 2011, the appellant submitted the results of an October 2009 MRI report interpreted as showing a type 2 anterior acromion as well as narrowing and degeneration of the AC joint with capsular hypertrophy.  There was no tear of rotator cuff tendons or the labral.  The long head of the biceps tendon was intact, and the glenohumeral joint space was normal.  A July 2011 MRI was interpreted as showing stable AC joint degenerative changes with no rotator cuff tear.

Based upon the above, the Board finds that the credible lay and medical evidence establishes that the appellant's preexisting right shoulder disability was aggravated beyond the normal progress of the disorder as a result of injuries during periods of ACDUTRA in April 2005 and September 2006.  

As noted by the VHA examiner, a determination as to whether the appellant's right shoulder disability worsened in severity during ACDUTRA service relies, in part, upon the subjective report of symptomatology.  In this case, the Board finds a well-documented record establishing that the appellant's right shoulder symptoms increased in severity (greater pain with weakness), as well as in characteristics (a "different type" of pain then before the ACDUTRA injuries which includes tingling and numbness sensation), as a result of the ACDUTRA injuries in April 2005 and September 2006.  The appellant's report of a chronic worsening of symptomatology as a result of these injuries is credible and consistent with the evidentiary record.

Based upon this accepted history, the VHA examiner has opined that the majority of the appellant's right shoulder complaints are attributable to a current diagnosis of rotator cuff tendinitis.  It is opined that, based upon the documented injuries, lay complaints of increased pain following injury and actual physical findings, one could reasonably conclude that the ACDUTRA injuries did worsen the appellant's preexisting rotator cuff tendinitis, at least in the context of symptomatology.  

With respect to the issue of a permanent worsening beyond the normal progress of the disorder, the VHA examiner essentially stated that the appellant has experienced more right shoulder pain than would have been expected absent the ACDUTRA injuries and that it is quite possible that these symptoms will persist absent additional treatments, which could potentially include arthroscopic surgery.  

However, the VHA examiner found that the appellant's ACDUTRA injuries did not result in any structural damage that would affect the long-term progression of the disorder.  

Weighing all of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's preexisting right shoulder disability was "aggravated" during the April 2005 and September 2006 ACDUTRA injuries.  In the Board's opinion, the appellant's need for additional treatment which may include surgical intervention is consistent with a finding of permanent aggravation beyond the normal progress of the disorder.

The Board further observes that the appellant holds an additional diagnosis of right AC joint DJD which, according to the VHA examiner and addendum opinion from the VA examiner, was not aggravated beyond the normal progress of the disorder as a result of the ACDUTRA injuries.  However, the VHA examiner specifically stated that the majority of the appellant's current symptomatology is attributable to the rotator cuff tendinitis.  In such a situation, the Board finds no practical means to differentiate the symptomatology attributable to the diagnoses of rotator cuff tendinitis and right shoulder AC joint DJD.  In such a situation, the Board grants a claim of entitlement to service connection for a "right shoulder" disability which includes all currently manifested pathology.  See generally Mittleider v. Brown, 11 Vet. App. 181 (1998).

The nature and extent of the disability associated with service is not before the Board at this time. 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

ORDER

The claim of entitlement to service connection for a right shoulder disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


